Citation Nr: 9926535	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-20 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder replacement, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from October 1948 to 
July 1952.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a January 1994 rating decision in 
which the RO denied the veteran's increased rating claim for 
a left shoulder replacement, which was rated as 20 percent 
disabling.  The veteran filed an NOD in February 1994, and 
the RO issued an SOC in April 1994.  In May 1994, the veteran 
filed a substantive appeal.  In March 1995, the veteran 
testified before a hearing officer at the VARO in Wilkes-
Barre, PA.  Supplemental statements of the case (SSOC) were 
issued in February 1995, April 1995, and April 1999.  

The Board notes that the veteran's left shoulder disability 
had been previously classified as a left shoulder dislocation 
and a 20 percent disability rating awarded, with an effective 
date of July 1952.  That rating continued until December 
1991, when, following a left shoulder replacement, the 
veteran was awarded a total (100 percent) convalescence 
rating for one month, then a total (100 percent) schedular  
rating for one year.  In February 1993, the veteran's 
disability rating was reduced, and returned to 20 percent.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A statement from William Krywicki, M.D., dated in August 
1997, revealed that the veteran's functional level, with 
respect to his left shoulder, was fair at best, and that 
he could not participate in any type of activity that 
required lifting more than four pounds above his waist.  

3. On VA examination in August 1997, the veteran's left 
shoulder allowed for 70 degrees of abduction, 20 degrees 
of external rotation, and 30 degrees of internal rotation, 
and the examiner noted that there was some functional loss 
in the use of the left arm, but the lack of any muscle 
atrophy showed that it was a good functional helper arm.  

4. The veteran is right-handed; his residuals of left 
shoulder replacement do not demonstrate ankylosis; fibrous 
union or nonunion of the humerus; loss of the humerus 
head; limited motion to 25 degrees from the side; or 
severe, painful motion or weakness in the affected 
extremity.  


CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of a left shoulder replacement have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.655, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5051 and 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for a left shoulder disorder (permanent 
dislocation) in a February 1953 rating decision.  He was 
awarded a 20 percent disability rating, with an effective 
date from July 1952.  

Thereafter, in April 1991, the RO received treatment records 
from the VA Medical Center (VAMC) in Wilkes-Barre, dated from 
December 1987 to September 1990.  In particular, these 
records noted the veteran's complaints of left shoulder pain, 
and a decreased range of motion and function.  A radiographic 
impression reported severe degenerative joint disease and 
calcific tendonitis of the left shoulder.  

In July 1991, the RO received a statement from Leo Potera, 
M.D., dated that same month, which noted that the veteran had 
problems with his left shoulder and, as a result, suffered 
from increased pain with a decreased range of motion.  

In April 1992, the RO received Geisinger-Wyoming Valley 
Medical Center treatment records, dated from January 1991 to 
December 1991.  These records noted the veteran's treatment 
for left shoulder and knee pain.  In particular, a discharge 
summary, dated in December 1991, reflected the veteran's 
having undergone a total left shoulder replacement, with a 
pre-operative diagnosis of degenerative arthritis of the left 
shoulder.  

In December 1993, the veteran was medically examined for VA 
purposes.  He complained of chronic pain in his left 
shoulder, aggravated by cold, damp weather.  On further 
clinical evaluation, flexion and abduction of the left 
shoulder were to 90 degrees, with no evidence of swelling or 
subluxation.  The veteran's right shoulder was normal, with 
abducting and flexing to 180 degrees..  The examiner's 
diagnosis was postoperative prosthesis, left shoulder.  

That same month, the RO received treatment records from 
William Krywicki, M.D., dated from July 1991 to January 1992.  
In particular, a treatment record, dated in December 1991, 
noted that an X-ray examination of the veteran's left 
shoulder revealed the position of the prosthesis to be very 
good.  A treatment record, dated in January 1992, noted the 
veteran's left shoulder to have full elevation to 130 
degrees, with rotation of 45 to 50 degrees.  

In a January 1994 rating decision, the RO denied the 
veteran's claim for an increased rating for his left 
shoulder.  In a subsequent NOD the following month, the 
veteran questioned the adequacy of his VA examination, and 
reported that he could not lift his arm to shoulder level or 
even 45 degrees.  

In May 1994, the veteran again underwent VA medical 
examination.  He reported pain in his left shoulder and an 
inability to lift more than five pounds.  Any type of 
activity, he reported, such as repetitive motion, or placing 
the left arm/shoulder in a certain position, caused him pain.  
On further clinical evaluation, the left arm was noted to be 
shorter than the right.  The left arm flexed to 90 degrees 
and abducted to 70 degrees.  Internal and external rotation 
were not testable, as a result of the veteran's not being 
able to extend his left arm into the 90-degree position for 
testing.  The examiner's diagnosis was recurrent dislocation 
of the left shoulder, and post-operative insertion of 
prosthesis of the left shoulder.  

In June 1994, the RO received treatment records from Dr. 
Krywicki, some duplicative, dated from July 1991 to April 
1994.  In particular, an orthopedic treatment record, dated 
in April 1992, noted that the veteran had no restriction of 
activity, but the amount of weight he could lift with his 
left arm was restricted by his discomfort level.  Forward 
elevation was noted as 120 degrees, abduction to 90 degrees, 
and external rotation to 70 degrees.  An orthopedic record, 
dated in July 1992, reflected that the veteran was doing 
well, and that his motion was a little restricted as a result 
of a partial lung resection.  An orthopedic record, dated in 
July 1993, revealed that the veteran's left shoulder was 
still a little uncomfortable, but that his activity level had 
markedly improved as compared to before the surgery.  

In March 1995, the veteran testified before a hearing officer 
at the VARO in Wilkes-Barre, PA.  Under questioning, the 
veteran reported that he was in constant pain, and that he 
could only lift a one pound can consistently, and any weight 
above that would be a problem.  The veteran also reported 
that he could not extend his left arm straight out or lift it 
up to shoulder level, and that any movement of the arm caused 
him pain.  He noted that his fingertips on his left hand were 
numb and that this caused him some difficulty picking up 
small objects.  In addition, he testified that the pain in 
his left shoulder affected his daily activities, and that, if 
he worked his shoulder too much, it would be painful for the 
next few days.  He also noted that he was able to lift his 
left arm up when sitting down, but could not when he was 
standing.  During the course of the hearing, the veteran 
demonstrated that he could lift his arm only to 45 degrees 
for forward elevation and abduction.  

In addition to his testimony, the veteran also submitted a 
personal statement, as well as a statement from Dr. Krywicki, 
dated in February 1995.  In particular, the veteran reported 
that, when he bent his left arm across his stomach at night 
in bed, five minutes later it would start to become painful.  
He also stated that he felt that he could use only his right 
arm and hand, but not his left.  Dr. Krywicki noted, upon 
clinical evaluation, that the veteran was having some pain in 
his left shoulder anteriorly.  Specific findings revealed 
external rotation to 30 degrees with the arm at the side on 
the left, and 50 degrees for the right arm.  Forward 
elevation was to 150 degrees on the left versus 180 degrees 
on the right.  Abduction was to about 120 degrees, with 
rotation, at 90 degrees of abduction, exhibiting 75 degrees 
on the left side and 90-95 degrees on the right.  The veteran 
was noted to be sore across the biceps tendon as well as 
somewhat in the deltoid area.  His strength in his left arm 
was noted to offer resistance when tested, but weakened 
because of pain.  

In July 1997, the veteran underwent a peripheral nerves 
examination for VA purposes.  The veteran's grasping power 
appeared equal on both sides but proximal muscle power could 
not be tested on the left side because of the veteran's 
significant pain.  After indicating that the veteran is 
right-handed, the examiner's diagnosis noted status-post left 
shoulder prosthesis with pain in the left shoulder.  In 
addition, it was noted that weakness in the left upper 
extremity proximal power may have been due to pain instead of 
true weakness.  

In August 1997, the RO received an additional statement from 
Dr. Krywicki.  It was noted that the veteran's left shoulder 
motion was still restricted, and that he could only actively 
elevate his left arm to about 80-85 degrees, and abduct 
actively to about 45 degrees, with some pain diffusely around 
the shoulder.  An X-ray film was noted to show bony build-up 
around the glenoid process.  Dr. Krywicki reported that the 
veteran's functional level was fair at best, and that he was 
unable to do any type of activity that required lifting of a 
weight greater than four pounds above the waist.  

That same month, the veteran underwent an electromyographic 
study.  It was noted that several muscles in the upper 
extremities were tested but no abnormal activity was revealed 
in any of the muscles tested.  The examiner's diagnosis 
included bilateral median and ulnar neuropathy suggesting a 
generalized peripheral neuropathy, as well as a lack of 
evidence of radiculopathy in the left upper extremity.  

Also in August 1997, the veteran underwent a VA joints 
examination.  He reported having undergone a total left 
shoulder replacement in 1991, and that the operation had 
relieved the pain in the shoulder and permitted a fair range 
of motion with comfort.  He reported that he currently was 
without a full range of motion.  Upon clinical evaluation, 
there was mild atrophy of the shoulder girdle muscles; 
however, measurement of the muscles in the arms showed that 
there was no difference in the circumferential measurement 
above the elbow, and below the elbow the left arm measured 
one half inch smaller.  The examiner noted that this was 
within a normal differential, and showed that the veteran was 
using the arm reasonably well as a helper arm, in spite of 
the loss of total range of motion.  When asked to move the 
shoulder on his own, the veteran permitted 70 degrees of 
abduction, 20 degrees of external rotation, and 30 degrees of 
internal rotation.  His restrictions were noted as mostly 
voluntary, and he reported there was pain at the extremes of 
all the movements.  There were no inflammatory signs that 
would produce pain in the shoulder, including heat, redness, 
swelling, or any joint effusion.  A radiographic study was 
noted to show elements of the total shoulder replacement, 
with overall good results.  The examiner noted that there was 
some functional loss in the use of the left arm, but the lack 
of any muscle atrophy, either in the upper arm, forearm, or 
the intrinsic muscles of the hand, showed that it was a good 
functional helper hand.  



II.  Analysis

The Board finds the veteran's claim for an increased rating 
for residuals of a left shoulder replacement is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999), has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Arms v. West, 12 Vet.App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record must be 
considered.  See Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, supra.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC's) 5200 through 5203 (1998).  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In this case, 
the veteran's left shoulder is considered the minor upper 
extremity, since he is right-handed.  Normal ranges of motion 
of the shoulder are forward elevation (flexion) from zero to 
180 degrees, abduction from zero to 180 degrees, and internal 
and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate 
I (1998).  In addition, replacement of the shoulder joint of 
the minor (left) upper extremity with a prosthesis warrants a 
100 percent evaluation for one year following implantation of 
the prosthesis.  This period commences at the conclusion of 
the initial grant of a total rating for one month following 
hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, 
a 50 percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated by analogy to diagnostic codes 
5200 and 5203.  The minimum evaluation is 20 percent.  38 
C.F.R. 4.71a, DC 5051.

The veteran's residuals of a left shoulder replacement have 
been evaluated under 38 C.F.R. § 4.71a, DC 5051, and have 
been assigned a 20 percent disability rating by the RO.  As 
noted above, under DC 5051, in the instance of intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated by analogy to diagnostic codes 
5200 and 5203.

Under DC 5200, a favorable ankylosis of the scapulohumeral 
joint with abduction to 60 degrees, reaching the mouth and 
head, warrants a 20 percent rating for the minor arm; 
intermediate ankylosis, between favorable and unfavorable, 
warrants a 30 percent evaluation; and unfavorable ankylosis 
with abduction limited to 25 degrees is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5200 (1998).  Under DC 
5201, limitation of motion of the arm warrants a 20 percent 
evaluation for the minor arm for both limited motion to 
shoulder level and midway between side and shoulder level 
range of motion.  Where motion is limited to 25 degrees from 
the side, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, DC 5201 (1998).

Under DC 5202, a 20 percent evaluation may be granted for 
four different conditions: (1) malunion of the humerus with 
moderate deformity; (2) malunion of the humerus with marked 
deformity; (3) recurrent dislocations of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level; and (4) recurrent dislocations of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  38 C.F.R. § 4.71a, DC 5202 (1998).  A 40 
percent evaluation requires fibrous union of the humerus, 
with a 50 percent evaluation assigned for nonunion of the 
humerus (false flail joint); and a 70 percent rating is 
warranted where there is loss of the head of the humerus.  
Id.

Under DC 5203, impairment of the clavicle or scapula, a 20 
percent evaluation is the maximum allowable rating.  
Therefore, consideration of this diagnostic code would not be 
beneficial to the veteran's increased rating claim.  38 
C.F.R. § 4.71a, DC 5203 (1998).  

A review of the evidence reflects that, during his personal 
hearing, the veteran testified that his left arm/shoulder was 
painful, had a decreased range of motion, and restricted his 
daily activities.  In his most recent statement, Dr. Krywicki 
reported that the veteran's functional level was fair at best 
with respect to his left shoulder, and that the veteran was 
unable to do any type of activity that required lifting above 
the waist, and was restricted in lifting less than five 
pounds.  In addition, the veteran was noted to be able to 
elevate his left arm to 80-85 degrees, and to abduct actively 
to about 45 degrees.  

During his most recent VA examination, the veteran's left 
shoulder allowed for 70 degrees of abduction, 20 degrees of 
external rotation, and 30 degrees of internal rotation.  His 
restriction was noted as mostly voluntary, and he reported 
there was pain at the extremes of all the movements.  There 
were no inflammatory signs in the shoulder, including heat, 
redness, swelling, or any joint effusion.  The examiner noted 
that there was some functional loss in the use of the left 
arm, but the lack of any muscle atrophy, either in the upper 
arm, forearm, or the intrinsic muscles of the hand, showed 
that it was a good functional helper arm.  

The Board thus finds, after a careful and sympathetic review 
of the evidence, that, based upon consideration of the 
criteria from DC's 5200-5203, the medical findings do not 
reflect ankylosis, fibrous union, or nonunion of the humerus, 
loss of the humeral head, or limited motion of the left arm 
to 25 degrees from the side, and the veteran is not entitled 
to an increased rating greater than 20 percent for his left 
shoulder replacement.  We have also considered whether the 
veteran's shoulder replacement is productive of a 50 percent 
rating under DC 5051 for chronic residuals consisting of 
severe, painful motion or weakness in the affected extremity.  
In this instance, no physician has labeled the veteran's 
functional disability, with respect to his left arm, as 
severe.  Furthermore, given that the veteran does not meet 
the criteria for an increased rating under DC's 5200-5203 (in 
particular, he does not exhibit limited motion of his left 
arm to 25 degrees from the side, which would warrant a 30 
percent disability rating), the Board does not find that the 
veteran's post left shoulder replacement warrants a 50 
percent rating under DC 5051.  

The Board is also cognizant that an evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  See 
also DeLuca v. Brown, 8 Vet.App. 202, 207 (1995).  The Court 
in DeLuca stressed that, in evaluating disabilities of the 
joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  As noted above, the 
veteran has contended that he suffers from chronic pain in 
his left shoulder, which affects his range of motion and his 
ability to engage in daily activities.

We have considered the assessments of functional impairment 
for the veteran's left arm/shoulder from both Dr. Krywicki 
and the VA examiner.  In particular, Dr. Krywicki noted the 
veteran's functional ability in his left arm/shoulder as fair 
at best, and that his everyday activities would be limited.  
The VA examiner noted that there was some functional loss in 
the use of the left arm, but the lack of any muscle atrophy 
showed that it was a good functional helper arm.  Thus, the 
Board finds that, even with consideration of any additional 
functional impairment and pain resulting from the veteran's 
left shoulder replacement, the evidence of record does not 
reflect that residuals of the disability are severe, or that 
they limit the veteran to such a degree as to warrant an 
increase in his disability rating.  

On the foregoing record, the Board concludes the criteria for 
an increased rating for the veteran's left shoulder 
replacement, beyond 20 percent, are not met.  In reaching 
this decision, we have considered the potential application 
of the other various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's condition as required by 
Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  
Furthermore, the Board finds in this case the evidence does 
not present an unusual disability picture so as to render 
impractical the application of the regular schedular standard 
and warrant consideration for referral for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (such ratings may be 
authorized by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service).  For 
example, the disability has not caused marked interference 
with employment or necessitated frequent hospitalization.  
See Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

Entitlement to an increased rating for a left shoulder 
replacement is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

